DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 08/31/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 11-20 have been withdrawn. 
Claims 1-10 have been examined.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 08/31/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim limitation “selecting the first subset of responsive candidate” in line 1-2 should be “selecting the first subset of responsive candidate items”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for analyzing a captured image” in claim 6 (The examiner interprets the “means for analyzing a captured image to be the “client-side platform 102” in [0017] of the specification filed on 02/19/2020).  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 4, 5, 6 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 5, 6 and 9 of prior U.S. Patent No. 10607208. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 7 of U.S. Patent No. 10607208. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 and 7 of US patent 10607208 includes all the limitations of claim 2 and 7 of the application under examination. 
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 10607208 in view of Gokturk (US 20130132236). 
The method of claim 3 herein differs from the claim 3 of the reference patent 10607208 in that the application under examination discloses receiving the image from a mobile device at a server. However, Gokturk discloses receiving the image from a mobile device at a server ([0208], Fig. 13, [0210] and [0044] of Gokturk).
Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10607208 in view of Isaacson (US 20150277681).
The method of claim 10 herein differs from the claim 1 of the reference patent 10607208 in that the application under examination discloses facilitating single-click checkout. However, Isaacson discloses facilitating single-click checkout ([0042] of Isaacson).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-10, the claimed invention is directed to an abstract idea without significantly more because:
•         Claim 1 recites:
          One or more tangible, non-transitory, computer-readable media storing instructions that when executed by one or more processors effectuate operations comprising: 
           obtaining, with a computer system, an image captured or selected responsive to an instruction of an end user; 
           determining, with the computer system, based on the image, with image recognition, a plurality of visual attributes of an object depicted in the image, the plurality of visual attributes including a color of the object, a type of the object, and a sub-type of the object; 
           selecting, with the computer system, a first subset of responsive candidate items and a second subset of responsive candidate items, wherein: the first subset of responsive candidate items and the second subset of responsive candidate items are selected based on the plurality of visual attributes of the object and respective pluralities of visual attributes of candidate items, 
           the first subset of responsive candidate items is selected from a first set of items obtained from a first online product-listing of a first vendor; 
          the first set of items is obtained via a first set of application program interface (API) requests, Page 2 of 11SLYCE-00012-U-US-05U.S.S.N. 16/795,362 Filed: February 19, 2020 Response to Restriction Requirement 
           the second subset of responsive candidate items is selected from a second set of items obtained from a second online product-listing of a second vendor, 
          the second set of items is obtained via a second set of API requests, and
          the second online product-listing is different from the first online product-listing; and 
           causing, with the computer system, a user interface including descriptions of the first subset of responsive candidate items and descriptions of the second subset of responsive candidate items to be presented.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of selecting and presenting a first set of candidate items from a first vendor and a second set of candidate items from a second vendor based on an image submitted by a customer (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. That is, other than reciting “One or more tangible, non-transitory, computer-readable media storing instructions that when executed by one or more processors effectuate operations”, “computer system”, “image recognition”, “the first set of items is obtained via a first set of application program interface (API) requests”, “the second set of items is obtained via a second set of API requests”, and “user interface”, nothing in the claim precludes the language from being considered as performed by a person. For example, a sales agent is capable of obtaining an image of a sweater captured from a client, determining a plurality of visual attributes of the sweater such as color, shape and style, selecting a first subset of candidate items which are similar to the sweater from a first retailer, selecting a second set of candidate items which are similar to the sweater from a second retailer, and printing out the first and the second set of candidate items and presenting the printed candidate items to the client. 
•             A similar analysis can be applied to dependent claims 2-10, which further recite the abstract idea of obtaining the image, determining the visual attributes prior to a search of the candidate items, identifying catalogued images to the image obtained, analyzing the obtained image, matching the obtained image with the candidate images, ranking the candidate items based on the visual attributes, determining an item has been selected for purchase, obtaining price and purchasing information associated with the selected item, providing the pricing and purchasing information to the client, obtaining user information from a user account for purchasing the selected item, determining candidate images based on differences between the visual attributes of the obtained image and the candidate items, removing some candidate items to filter the search results, determining matching visual attributes from the refined candidate items, and checking out with a single click  (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. That is, other than reciting the additional elements, nothing in the claim precludes the language from being considered as performed by a person because a sales agent is capable of performing all the above listed abstract ideas for a client. 
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “One or more tangible, non-transitory, computer-readable media storing instructions”, “computer system” and “user interface”, merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) such as “image recognition”, “the first set of items is obtained via a first set of application program interface (API) requests”, “the second set of items is obtained via a second set of API requests”, generally link the use of the judicial exception to a particular technological environment or field of use. For example, image recognition and software programming. 
•             A similar analysis can be applied to dependent claims 2, 3, 5, 8-10, which include extra additional claim elements such as “mobile device”, “server”, merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Further, the extra additional elements such as “single-click checkout” that generally link the use of the judicial exception to a particular technological environment or field of use of ordering items over the internet.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
           Therefore, claims 1-10 are rejected under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk (US 20130132236), in view of Isaacson (US 20150277681).
Regarding claim(s) 1, Gokturk discloses:
          one or more tangible, non-transitory, computer-readable media storing instructions that when executed by one or more processors effectuate operations comprising ([0045] of Gokturk): 
           obtaining, with a computer system, an image captured or selected responsive to an instruction of an end user (By disclosing, “As used herein, the term "image data" is intended to mean data that corresponds to or is based on discrete portions of a captured image.” ([0040] of Gokturk); and “a system 100 is provided for analyzing content items that carry images….Specific examples of content items 102 for use with embodiments described herein include … images that may be uploaded by persons.” ([0048] of Gokturk)); 
           determining, with the computer system, based on the image, with image recognition, a plurality of visual attributes of an object depicted in the image, the plurality of visual attributes including a color of the object, a type of the object, and a sub-type of the object (By disclosing, “Accordingly, system 100 may analyze content items 102 by (i) recognizing or otherwise determining information about an object contained in an image of the procured content item, through an analysis of image data, text data, metadata or any combination thereof; and/or (ii) recognizing or otherwise determining information about an object using existing or known information from a source other than the content item. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase).” ([0049] of Gokturk); and “In addition to determining/detecting class-specific global and local features, one or more embodiments provide that the feature extraction can, for some types of objects, determine features that are specific to a sub-class or even unique to a particular object. For example, feature extraction may identify features that uniquely identify a hand-woven carpet, or even a face” ([0061] of Gokturk)); 
           selecting, with the computer system, a first subset of responsive candidate items and a second subset of responsive candidate items, wherein: the first subset of responsive candidate items and the second subset of responsive candidate items are selected based on the plurality of visual attributes of the object and respective pluralities of visual attributes of candidate items (By disclosing, “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images ([first subset of responsive candidate items]). Now the user can select another image region and ask the system to return intersection or union of the two search results ([second subset of responsive candidate items]).” ([0168] of Gokturk); and “Accordingly, system 100 may analyze content items 102 by (i) recognizing or otherwise determining information about an object contained in an image of the procured content item, through an analysis of image data, text data, metadata or any combination thereof; and/or (ii) recognizing or otherwise determining information about an object using existing or known information from a source other than the content item. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase).” ([0049] of Gokturk)), and 
           causing, with the computer system, a user interface including descriptions of the first subset of responsive candidate items and descriptions of the second subset of responsive candidate items to be presented (By disclosing, “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images ([first subset of responsive candidate items]). Now the user can select another image region and ask the system to return intersection or union of the two search results ([second subset of responsive candidate items]).” ([0168] of Gokturk); and Fig. 15A and Fig. 15B teaches that the returned results include descriptions of the candidate items (Fig. 15A and Fig. 15B of Gokturk)).
         Gokturk does not disclose:
          the first subset of responsive candidate items is selected from a first set of items obtained from a first online product-listing of a first vendor; 
          the first set of items is obtained via a first set of application program interface (API) requests, Page 2 of 11SLYCE-00012-U-US-05U.S.S.N. 16/795,362 Filed: February 19, 2020 Response to Restriction Requirement 
           the second subset of responsive candidate items is selected from a second set of items obtained from a second online product-listing of a second vendor, 
          the second set of items is obtained via a second set of API requests, and
          the second online product-listing is different from the first online product-listing.
         However, Isaacson teaches:
          the first subset of responsive candidate items is selected from a first set of items obtained from a first online product-listing of a first vendor (By disclosing, “A system, method and computer-readable storage devices are disclose which unify access to multiple websites or other information sources such that the user only needs to visit one location, and utilize one input search field to achieve a number of different potential results such as doing a search or purchasing a product.”([0017] of Isaacson); “the generalized search field can still provide ‘traditional’ search results from one or multiple search sources, but can present, in addition to the traditional search results, one-click actions that the user can use, for example, to make a purchase directly from the listing of search results.” ([0018] of Isaacson); and “Returning to FIG. 3, feature 308 represents an APPLE® [(first vendor)] search.” ([0049] and Fig. 3 of Isaacson)); 
          the first set of items is obtained via a first set of application program interface (API) requests (By disclosing, “The system can access the database via an API call to one or more merchant databases.” ([0045] of Isaacson)), Page 2 of 11SLYCE-00012-U-US-05U.S.S.N. 16/795,362 Filed: February 19, 2020 Response to Restriction Requirement 
           the second subset of responsive candidate items is selected from a second set of items obtained from a second online product-listing of a second vendor (By disclosing, “the generalized search field can still provide ‘traditional’ search results from one or multiple search sources, but can present, in addition to the traditional search results, one-click actions that the user can use, for example, to make a purchase directly from the listing of search results.” ([0018] of Isaacson); and “FIG. 3 also shows an AMAZON® [(second vendor)] search” ([0051] of Isaacson)), 
          the second set of items is obtained via a second set of API requests (By disclosing, “The system can access the database via an API call to one or more merchant databases.” ([0045] of Isaacson)), and
          the second online product-listing is different from the first online product-listing (By disclosing, “Returning to FIG. 3, feature 308 represents an APPLE® [(first vendor)] search.” ([0049] and Fig. 3 of Isaacson); and “FIG. 3 also shows an AMAZON® [(second vendor)] search” which infers that the product listing of Amazon is different from the product listing of Apple because Amazon and Apple are two different types of merchants ([0051] of Isaacson)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Gokturk  in view of Isaacson to include techniques of: the first subset of responsive candidate items is selected from a first set of items obtained from a first online product-listing of a first vendor; the first set of items is obtained via a first set of application program interface (API) requests,Page 2 of 11SLYCE-00012-U-US-05U.S.S.N. 16/795,362Filed: February 19, 2020 Response to Restriction Requirementthe second subset of responsive candidate items is selected from a second set of items obtained from a second online product-listing of a second vendor, the second set of items is obtained via a second set of API requests, and the second online product-listing is different from the first online product-listing.  Doing so would result in an improved invention because the user only needs to visit one location and utilize one input search to achieve a number of different potential results from different merchants ([0017] of Isaacson). Doing so would also leverage the advantages of using application programming interface (e.g. better integration, automating tasks, improved services, etc.).

Regarding claim(s) 2, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk also discloses:
          the computer system comprises a mobile device (By disclosing, “one or more embodiments described herein may be implemented locally, in whole or in part, on computing machines such as desktops, cellular phones, personal digital assistances or laptop computers.” ([0044] of Gokturk)); 
          obtaining the image comprises obtaining the image from the mobile device (By disclosing, “the control input features 1315 include a text field, an upload mechanism and one or more user-interface features for enabling the user to enter an image value.” ([0210] and [0044] of Gokturk)); 
          determining the plurality of visual attributes of the object depicted in the image comprises determining the plurality of visual attributes of the object prior to a search of the candidate set of items (By disclosing, “Feature selection 1246 may correspond to selection of either a local or global feature, extracted from the image of the object. Image value input 1247 may correspond to specification of a physical and visual attribute, such as color, shape, pattern or texture, independent of an image being displayed.” ([0201] of Gokturk); and “In step 1260, the queries are processed against one or more indexes.” ([0203] and Fig. 12 of Gokturk));
          the search includes an indication of the plurality of visual attributes of the object as a search criterion (By disclosing, “Feature selection 1246 may correspond to selection of either a local or global feature, extracted from the image of the object. Image value input 1247 may correspond to specification of a physical and visual attribute, such as color, shape, pattern or texture, independent of an image being displayed. For example, the user may select items that are of the color orange.” ([0201] of Gokturk)).  
Regarding claim(s) 3, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk also discloses:
           obtaining the image comprises receiving the image from a mobile device at a server (By disclosing, “In an embodiment, a front end system 1300 of the search system 1100 includes the user-interface 1110 (FIG. 11)” ([0208] and Fig. 13 of Gokturk); and in the front end system, “the control input features 1315 include a text field, an upload mechanism and one or more user-interface features for enabling the user to enter an image value.” ([0210] and [0044] of Gokturk)); and 
          the descriptions of the first subset of responsive candidate items and the descriptions of the Page 3 of 11SLYCE-00012-U-US-05U.S.S.N. 16/795,362       Response to Restriction Requirementsecond subset of responsive candidate items are images of candidate items sent to the mobile device for presentation (By disclosing, “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images ([first subset of responsive candidate items]). Now the user can select another image region and ask the system to return intersection or union of the two search results ([second subset of responsive candidate items]).” ([0168] of Gokturk); and Fig. 15A and Fig. 15B teaches that the returned results include image descriptions of the candidate items (Fig. 15A and Fig. 15B of Gokturk)).

Regarding claim(s) 4, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk also discloses:
          wherein selecting the first subset of responsive candidate and the second subset of responsive candidate items comprises steps for identifying catalogued or online images with similar properties to a captured image (By disclosing, “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images. Now the user can select another image region and ask the system to return intersection or union of the two search results.” ([0168] of Gokturk); and “step 1010 is more relevant for searching online shopping images where there is often only one object in the image under analysis. In such cases, the act of pre-normalizing the image to a fixed size avoid issues that may otherwise be caused by the scale changes. For images present in online shopping websites, the system estimates a tight bounding box around the segmented foreground in the image and normalizes the image to a pre-determined fixed resolution.” ([0152]-[0153], Fig. 8 and Fig. 10 of Gokturk)).  

Regarding claim(s) 5, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk also discloses:
          searched results include identifiers of images of items purchasable (By disclosing, the name of the image is shown in the search result (Fig. 15A, Fig. 15B and [0286] of Gokturk)).
          each identified image being analyzed to determine attributes associated with a corresponding image's item (By disclosing, “A drill down feature enables the user to provide pre-formulated text queries or classification identifiers to filter or modify a search result. For instance, the user can specify text input of "open toe" for the object of a shoe, and an existing search result may filter to remove content items that are processed as being "open toe".” ([0245] of Gokturk)).
           Gokturk does not disclose:
           the first online product-listing comprises identifiers of images of items purchasable from the first vendor and submitted via the first set of API requests, each identified image being analyzed to determine attributes associated with a corresponding image's item and included in the first online product-listing for the first vendor; and 
           the second online product-listing comprises identifiers of images of items purchasable from the second vendor and submitted via the second API, each image being analyzed to determine attributes associated with the corresponding image's item and included in the second online product-listing for the second vendor.  
         However, Isaacson teaches:
          the first online product-listing comprises images of items purchasable from the first vendor and submitted via the first set of API requests, each identified image being included in the first online product-listing for the first vendor (By disclosing, “The system can access the database via an API call to one or more merchant databases.” ([0045] of Isaacson); “The system can provide a “one-click” purchasing option right in a drop down list of autocomplete options. Additionally, the autocomplete can include a listing that, if selected by the user, places the user in the context of one step prior to a one-click purchase at the merchant site. In other words, if a user enters “iPhone 5S” on a website like AMAZON.COM, AMAZON.COM presents to the user a number of listings of items. The user has to click on one of those items to narrow the results down to a single item, at which point the counting of clicks begins in the context of a “one-click” purchase.” ([0042] of Isaacson); “The autocomplete listing can not only include a “one-click” purchasing option at that stage, but could also include an option to take the user to a “pre-one-click” purchasing page, at which point, typically, there is more information about the item, a larger picture, reviews, a rating, product details, and so forth, such that the user can make a more informed purchasing decision.” ([0043] of Isaacson)); and 
           the second online product-listing comprises images of items purchasable from the second vendor and submitted via the second API, each image being included in the second online product-listing for the second vendor (By disclosing, “The system can access the database via an API call to one or more merchant databases.” ([0045] of Isaacson); “The system can provide a “one-click” purchasing option right in a drop down list of autocomplete options. Additionally, the autocomplete can include a listing that, if selected by the user, places the user in the context of one step prior to a one-click purchase at the merchant site. In other words, if a user enters “iPhone 5S” on a website like AMAZON.COM, AMAZON.COM presents to the user a number of listings of items. The user has to click on one of those items to narrow the results down to a single item, at which point the counting of clicks begins in the context of a “one-click” purchase.” ([0042] of Isaacson); “The autocomplete listing can not only include a “one-click” purchasing option at that stage, but could also include an option to take the user to a “pre-one-click” purchasing page, at which point, typically, there is more information about the item, a larger picture, reviews, a rating, product details, and so forth, such that the user can make a more informed purchasing decision.” ([0043] of Isaacson)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of including identifiers of images in the search results and each identified image being analyzed to determine attributes associated with a corresponding image's item, in view of Isaacson to include a first online product-listing comprises images of items purchasable from the first vendor and submitted via the first set of API requests, each identified image being included in the first online product-listing for the first vendor; and a second online product-listing comprises images of items purchasable from the second vendor and submitted via the second API, each image being included in the second online product-listing for the second vendor, to achieve the first online product-listing comprises identifiers of images of items purchasable from the first vendor and submitted via the first set of API requests, each identified image being analyzed to determine attributes associated with a corresponding image's item and included in the first online product-listing for the first vendor; and the second online product-listing comprises identifiers of images of items purchasable from the second vendor and submitted via the second API, each image being analyzed to determine attributes associated with the corresponding image's item and included in the second online product-listing for the second vendor.  Doing so would result in an improved invention because this would allow the user to search a similar product image not only on a limited database, but on a plurality of vendors’ websites, thus increasing the data source of the search. Doing so would also leverage the advantages of using application programming interface (e.g. better integration, automating tasks, improved services, etc.).

Regarding claim(s) 6, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk also discloses:
          wherein at least some of the plurality of visual attributes of the object depicted in the image are determined by means for analyzing a captured image (By disclosing, “As used herein, the term "image data" is intended to mean data that corresponds to or is based on discrete portions of a captured image.” ([0040] of Gokturk); and “system 100 may analyze content items 102 by (i) recognizing or otherwise determining information about an object contained in an image of the procured content item, through an analysis of image data, text data, metadata or any combination thereof; and/or (ii) recognizing or otherwise determining information about an object using existing or known information from a source other than the content item. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase)” ([0049] of Gokturk)).  

Regarding claim(s) 7, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk also discloses:
          matching the image depicting the object to images associated with the first subset of responsive candidate items (By disclosing, “For each query point and/or region, the system searches for top N most similar key points and/or regions. The similarity is defined by one of the above described similarity metrics. Each of these N nearest neighbors are mapped to the corresponding image in the database. These mapped images form the potential search results. A default rank of 0 is assigned to each of these images. Sometimes multiple points or regions from an image in the database matches to a query point or region.” ([0161] of Gokturk); “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images ([first subset of responsive candidate items]). Now the user can select another image region and ask the system to return intersection or union of the two search results ([second subset of responsive candidate items]).” ([0168] of Gokturk)); and
           matching the image to images associated with the second subset of responsive candidate items (By disclosing, “For each query point and/or region, the system searches for top N most similar key points and/or regions. The similarity is defined by one of the above described similarity metrics. Each of these N nearest neighbors are mapped to the corresponding image in the database. These mapped images form the potential search results. A default rank of 0 is assigned to each of these images. Sometimes multiple points or regions from an image in the database matches to a query point or region.” ([0161] of Gokturk); “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images ([first subset of responsive candidate items]). Now the user can select another image region and ask the system to return intersection or union of the two search results ([second subset of responsive candidate items]).” ([0168] of Gokturk)), wherein: 
           the first subset of responsive candidate items and the second subset of responsive candidate items are ranked from most relevant to least relevant with respect to the plurality of visual attributes in a ranked order (By disclosing, “For each query point and/or region, the system searches for top N most similar key points and/or regions. The similarity is defined by one of the above described similarity metrics. Each of these N nearest neighbors are mapped to the corresponding image in the database. These mapped images form the potential search results. A default rank of 0 is assigned to each of these images. Sometimes multiple points or regions from an image in the database matches to a query point or region.” ([0161] of Gokturk); “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images. Now the user can select another image region and ask the system to return intersection or union of the two search results.” ([0168] of Gokturk)), 
           the first subset of responsive candidate items and the second subset of responsive candidate items are presented in the ranked order (By disclosing, “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images. Now the user can select another image region and ask the system to return intersection or union of the two search results.” ([0168] and Fig. 15A and Fig. 15B of Gokturk)).  

Regarding claim(s) 9, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk also discloses:
          determining candidate images from the first set of candidate items and the second set of candidate items to be discarded based on differences between the plurality of visual attributes of the object depicted in the image and the respective pluralities of visual attributes of the candidate items (By disclosing, “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images ([first subset of responsive candidate items]). Now the user can select another image region and ask the system to return intersection or union of the two search results ([second subset of responsive candidate items]).” ([0168] of Gokturk); “A drill down feature enables the user to provide pre-formulated text queries or classification identifiers to filter or modify a search result. For instance, the user can specify text input of "open toe" for the object of a shoe, and an existing search result may filter to remove content items that are processed as being "open toe".” ([0245] of Gokturk)); 
          removing one or more of the candidate images to obtain a refined set of candidate images, wherein the one or more candidate images are removed by applying image recognition strategies to images of the candidate items in the first set and the second set (By disclosing, “With further reference to embodiments of FIG. 7 thru FIG. 10, and as an alternative or addition, one or more embodiments enable the user to fuse search results by defining multiple selections. Here the user selects an image region and the system returns the most similarly ranked images ([first subset of responsive candidate items]). Now the user can select another image region and ask the system to return intersection or union of the two search results ([second subset of responsive candidate items]).” ([0168] of Gokturk); “A drill down feature enables the user to provide pre-formulated text queries or classification identifiers to filter or modify a search result. For instance, the user can specify text input of "open toe" for the object of a shoe, and an existing search result may filter to remove content items that are processed as being "open toe".” ([0245] of Gokturk); and “The terms "recognize", or "recognition", or variants thereof, in the context of an image or image data (e.g. "recognize an image") is meant to means that a determination is made as to what the image correlates to, represents, identifies, means, and/or a context provided by the image.” ([0041] of Gokturk)); 
          determining, from the refined set of candidate images, matching visual attributes from metadata of each of at least some images of candidate items of the refined set (By disclosing, “Metadata may be programmatically or manually generated based on color, shape, type of object or other descriptive markers (e.g. manufacturer of a pair of shoes)” ([0291] of Gokturk); and “With the return of the search result, one or more embodiments provide that the user may either (i) filter, modify or drill down the search result (step 2160), or (ii) view a content item in more detail (step 2170). With regard to step 2160, the user may be provided user-interface controls in the form of a slider (for color, pattern, shape etc), color picker, local region selection, and drill-down features. The features may be used to refine or modify the user's search, in a manner such as described with embodiments provided above.” ([0268] of Gokturk)).  

Regarding claim(s) 10, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk does not disclose:
          wherein the operations further comprise steps for facilitating single-click checkout.
          However, Isaacson teaches:
          wherein the operations further comprise steps for facilitating single-click checkout (By disclosing, “The system can provide a “one-click” purchasing option right in a drop down list of autocomplete options.” ([0042] of Isaacson)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the claimed invention as disclosed in Gokturk, in view of Isaacson to include steps for facilitating single-click checkout. Doing so would result in an improved invention because this would allow the user to purchase an item with only one click, thus improving the user convenience of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk (US 20130132236), in view of Isaacson (US 20150277681), further in view of Morrill (US 20020107718).
Regarding claim(s) 10, Gokturk in view of Isaacson disclose all the limitations in claim 1. Gokturk does not disclose:
          determining that an item from the second subset of responsive candidate items has been selected for purchase (By disclosing, “if one of the results interests the user, the user may select the result of interest and be directed to an e-commerce site or location where he can purchase the item provided with the result” ([0290] and [0168] of Gokturk)), 
         obtaining pricing and purchasing information associated with the selected item (By disclosing, Fig. 15A and Fig. 15B disclose that search results include price information and the merchant of the item for purchasing the item (Fig. 15A, Fig. 15B of Gokturk));
         causing the pricing and purchasing information associated with the item to be provided to the mobile device (By disclosing, Fig. 15A and Fig. 15B disclose a user interface which shows price information and the merchant of the item for purchasing the item (Fig. 15A, Fig. 15B of Gokturk)).Page 5 of 11SLYCE-00012-U-US-05U.S.S.N. 16/795,362 Filed: February 19, 2020 Response to Restriction Requirement 
          Gokturk does not disclose:
          wherein the first vendor is affiliated with a vendor network hosted by the computer system and the second vendor is unaffiliated with the vendor network;
           obtaining pricing and purchasing information associated with the selected item with a workflow selected responsive to the second vendor being unaffiliated with the vendor network; and
          obtaining user information from a user's account of an end user of the mobile device for purchasing the item.  
          However, Isaacson teaches:
          obtaining user information from a user's account of an end user of the mobile device for purchasing the item (By disclosing, “the system has the user profile, purchasing (credit/debit/PayPal, etc. account), address and any other information and can move seamlessly between purchasing/processing entities with ease. When the user sets up a profile and account on the website, all of these permissions and accessibility capability is established and approved” ([0048] of Isaacson)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Gokturk in view of Isaacson to include techniques of obtaining user information from a user's account of an end user of the mobile device for purchasing the item.  Doing so would result in an improved invention because this would allow the user make a purchase of a selected item right after the item is selected, thus improving the user convenience of the claimed invention.
          And Morrill teaches:
          wherein the first vendor is affiliated with a vendor network hosted by the computer system and the second vendor is unaffiliated with the vendor network (By disclosing, “The search query is a character string which is formulated into a format compatible for submission to the process searching the host vendor's ([first vendor]) primary database 13 and for submission 19 to the 3rd P vendor's ([second vendor]) site's” ([0054] and element 18 and 19 of Fig. 2 of Morrill)); 
          obtaining pricing and purchasing information associated with the selected item with a workflow selected responsive to the second vendor being unaffiliated with the vendor network (By disclosing, “The search query is a character string which is formulated into a format compatible for submission to the process searching the host vendor's primary database 13 and for submission 19 to the 3rd P vendor's site's. The search string is formulated into one or more query URL strings which are compatible with the 3rd P vendor's sites own search and retrieval processes. A plurality of thread processes proceed to post the individual search URL to the 3rd P vendor sites” ([0054]-[0055] and Fig. 2 of Morrill); and the system display 3rd Party vendor’s offering and commerce transaction in a new window in step 31 of Fig. 2 (Fig. 2 and [0060] of Morrill)). 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Gokturk and Isaacson, in view of Morrill to include wherein the first vendor is affiliated with a vendor network hosted by the computer system and the second vendor is unaffiliated with the vendor network, and obtaining pricing and purchasing information associated with the selected item with a workflow selected responsive to the second vendor being unaffiliated with the vendor network.  Doing so would result in an improved invention because this would allow the search to be performed with any website even if the website is not within the vendor network, thus expanding the data source for searching.

                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8688514 to Sarkar for disclosing:
          methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for content presentation. In one aspect, a method includes receiving a request for an ad to be presented to a user; for a collection of ads, identifying one or more candidate ads including using image keywords derived from images associated with the user to identify the one or more candidate ads; selecting an ad responsive to the ad request from the candidate ads; and sending the selected ad for presentation to the user.
US 20060167757 to Holden for disclosing:
          an automated method and system for providing an item comparison includes identifying a first item and a set of one or more other items for comparison with the first item, prioritizing attributes of the first item and the other items, and providing the item comparison with prioritized attributes to a user. Identifying comparable items may involve a multiple step process in which a candidate set of items is first selected for possible comparison with the first item, and thereafter selecting one or more items from the candidate set for comparison. Prioritizing the attributes of the items may include measuring like attributes of the items against each other and arranging the attributes to appear in an order according to the degree the like attributes distinguish the items from each other. A modified item comparison may be prepared and provided in accordance with user feedback.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685